DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 3,267,857, provided by Applicant in the IDS and previously cited) in view of Martin (US 5,212,944 – previously cited), further in view of Tanaka (US 2009/0270260).

Regarding claim 1, Lindberg teaches a system (see Fig. 1, see col. 1, lines 10-15), comprising: at least one thermally-sensitive hardware (100, 102, 95, see Fig. 1, Fig. 4);
a container (80, Fig. 1) enclosing at least a portion of the thermally-sensitive hardware (see Fig.
1); and
an oxide reactant (see col. 6, lines 56-60) and another reactant (see Figs. 1 and 2, 83, 89, see col. 5, lines 22-col. 6 line 60) for a solid-solid endothermic chemical reaction disposed within the container (see col. 3, lines 1-11) and surrounding at least a portion of the thermally-sensitive hardware.
Lindberg does not teach a second reactant that is a polymer reactant. However, Martin teaches using carbon polymers (see Martin, Abstract) to be used in rocket combustion chambers (see Martin, col. 1, lines 1-5) for endothermic chemical reactions in order to provide maximum cooling (see Martin, Abstract). It would have been obvious to one of ordinary skill in the art, 
Lindberg as modified does not teach that the solid-solid endothermic chemical reaction comprises an endothermic chemical reaction between the oxide reactant and the polymer reactant that is initiated when the polymer reactant reaches a break-down temperature. Tanaka teaches that endothermic reactions start when the reactant breaks down and melts at a temperature where the endothermic peak starts (Tanaka, paragraph [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified, with the teaching of starting the endothermic chemical reaction at the breakdown temperature, as taught by Tanaka, as Tanaka teaches that the breakdown temperature is the temperature where endothermic reactions start to occur (Tanaka, paragraph [0016]). 
The Examiner notes that Tanaka does not explicitly teach that the endothermic reaction starts when the polymer reactant reaches the breakdown temperature, however, the teaching is applicable all the same as the synthesis of the reaction can be determined by one of ordinary skill in the art so long as the general components needed of the reaction are taught, which Lindberg as modified teaches. 
Through the combination of references, Lindberg as modified teaches: the oxide reactant comprises aluminum oxide (see Lindberg, col. 6, lines 56-60) and the polymer reactant comprises a carbon-containing polymer (Martin, Abstract); or the oxide reactant comprises titanium oxide and the polymer reactant comprises a boron-containing polymer (as the claim is claimed in the alternative, this limitation is not required).

Regarding claim 2, Lindberg as modified teaches the system according to Claim 1, wherein the oxide and polymer reactants are selected to absorb heat from a heat source (see Lindberg, col. 6, lines 4-10, “Aerodynamic heating” refers to outside air contacting the system) external to the container (see Lindberg, col. 1, lines 26-27).

Regarding claim 3, Lindberg as modified teaches the system according to Claim 2, wherein the oxide and polymer reactants are positioned between the heat source (see Lindberg, col. 6, lines 4-10,  “Aerodynamic heating” refers to outside air contacting the system) and the at least one thermally-sensitive component (see Lindberg, Fig. 1, see col. 6, lines 10-20).

Regarding claim 4, Lindberg as modified teaches the system according to Claim 3, wherein the heat source is an exterior surface of a vehicle (see Lindberg, col. 1, lines 10-15) within which the container is mounted (see Lindberg, the container 80 is mounted within the missile noted in col. 1, lines 10-15), and wherein the exterior surface experiences frictional heating due to travel through atmospheric gases (see Lindberg, col. 6, lines 4-10, “Aerodynamic heating”).

Regarding claim 5, Lindberg as modified teaches the system according to Claim 1, but does not explicitly disclose that the oxide and polymer reactants are selected to absorb heat of at least 5 kilojoules per gram (kJ/g) during the solid-solid endothermic chemical reaction. However, the claimed rate of heat transfer is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed rate merely dictates the amount of heat transfer of the reactants. Since the general conditions of the reactants being used as heat 

Regarding claim 6, Lindberg as modified teaches the system according to Claim 5, wherein the oxide reactant comprises aluminum oxide (see Lindberg, col. 6, lines 56-60) and the polymer reactant comprises the carbon-containing polymer (see Martin, Abstract).

Regarding claim 8, Lindberg teaches a system (see Fig. 1), comprising:
thermally-sensitive hardware (100, 102, 95, Fig. 4); and
a structure between (80, Fig. 1) at least one surface of the thermally-sensitive hardware and a heat source (see col. 6, lines 4-10, “Aerodynamic heating” refers to outside air contacting the system, see Fig. 1)
reactants (see Figs. 1 and 2, 83, 89, see col. 5, lines 22-col. 6 line 60) for a solid-solid endothermic chemical reaction disposed within the container (see col. 3, lines 1-11). Lindberg does not teach the reactants absorbing at least 5 kilo- Joules per gram (kJ/g) during the chemical reaction. However, the claimed rate of heat transfer is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed rate merely dictates the amount of heat transfer of the reactants. Since the general conditions of the reactants being used as heat transfer components is met by Lindberg, namely, reactants (83, 89) being used 
Lindberg does not teach a polymer reactant. Martin teaches using carbon polymers (see Martin, Abstract) to be used in rocket combustion chambers (see Martin, col. 1, lines 1-5) for endothermic chemical reactions in order to provide maximum cooling (see Martin, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg with the teaching of using a carbon polymer as a reactant in an endothermic reaction, as Martin teaches that the use of carbon polymers are used to optimize ablation and provide maximum cooling (see Martin, Abstract).
Lindberg as modified does not teach that the solid-solid endothermic chemical reaction comprises an endothermic chemical reaction between the oxide reactant and the polymer reactant that is initiated when the polymer reactant reaches a break-down temperature. Tanaka teaches that endothermic reactions start when the reactant breaks down and melts at a temperature where the endothermic peak starts (Tanaka, paragraph [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified, with the teaching of starting the endothermic chemical reaction at the breakdown temperature, as taught by Tanaka, as Tanaka teaches that the breakdown temperature is the temperature where endothermic reactions start to occur (Tanaka, paragraph [0016]). 
The Examiner notes that Tanaka does not explicitly teach that the endothermic reaction starts when the polymer reactant reaches the breakdown temperature, however, the teaching is 
Through the combination of references, Lindberg as modified teaches:the oxide reactant comprises aluminum oxide (see Lindberg, col. 6, lines 56-60) and the polymer reactant comprises a carbon-containing polymer (Martin, Abstract); 
or the oxide reactant comprises titanium oxide and the polymer reactant comprises a boron-containing polymer (as the claim is claimed in the alternative, this limitation is not required).

Regarding claim 9, Lindberg teaches the system according to Claim 8, wherein the solid-solid chemical reaction is endothermic and produces one of aluminum carbide (A14C3), or titanium boride (TiB2) (see Lindberg col. 6, lines 56-60, Martin, Abstract). 
Applicant’s specification notes that the use of a first reactant selected from either silicon dioxide (Si02) and aluminum oxide (AI203), which is met via Lindberg, and a second reactant from a carbon-containing polymer and a boron-containing polymer, which is met via Martin, used in an endothermic solid-solid reaction to produce one aluminum carbide (A14C3), or titanium boride (TiB2) (see Applicant’s specification paragraph [0003]).
Therefore, through the combination of Lindbergh with Martin, the selected reactants would produce one of silicon carbide (SiC), aluminum carbide (A14C3), and titanium boride (TiB2), as Applicant has admitted that the selected reactants taught by Lindbergh in view of Martin produces the claimed products.

Regarding claim 11, Lindberg as modified teaches the system according to Claim 8, wherein the heat source is an exterior surface of a vehicle (see Lindberg col. 1, lines 10-15) within which the at least one thermally-sensitive component is mounted, and wherein the exterior surface experiences frictional heating due to travel through atmospheric gases (see Lindberg col. 6, lines 4-10, “Aerodynamic heating” refers to outside air contacting the system, see Fig. 1).

Regarding claim 12, Lindberg teaches the system according to Claim 8, wherein 
the oxide reactant comprises aluminum oxide (see Lindberg, col. 6, lines 56-60) and the polymer reactant comprises the carbon- containing polymer (Martin, Abstract).

Regarding claim 13, Lindberg as modified teaches the system according to Claim 8, further comprising at least one of insulation material (see Lindberg 82, Fig. 1, col. 5, lines 29-32) and a heat dissipation structure (see Lindberg, 83) associated with the at least one thermally-sensitive electronic component.

Regarding claim 14, Lindberg teaches a method, comprising:
providing a container (80, Fig. 1) enclosing at least a portion of thermally-sensitive hardware (100, 102, 95, Fig. 4); and
disposing reactants for a solid-solid endothermic chemical reaction (see Figs. 1 and 2, 83, 89, see col. 5, lines 22-col. 6 line 60) within the container and surrounding at least a portion of the thermally-sensitive hardware (see Fig. 1).
Lindberg as modified does not teach a second reactant that is a polymer reactant. Martin teaches using carbon polymers (see Martin, Abstract) to be used in rocket combustion chambers 
Lindberg as modified does not teach that the solid-solid endothermic chemical reaction comprises an endothermic chemical reaction between the oxide reactant and the polymer reactant that is initiated when the polymer reactant reaches a break-down temperature. Tanaka teaches that endothermic reactions start when the reactant breaks down and melts at a temperature where the endothermic peak starts (Tanaka, paragraph [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified, with the teaching of starting the endothermic chemical reaction at the breakdown temperature, as taught by Tanaka, as Tanaka teaches that the breakdown temperature is the temperature where endothermic reactions start to occur (Tanaka, paragraph [0016]). 
The Examiner notes that Tanaka does not explicitly teach that the endothermic reaction starts when the polymer reactant reaches the breakdown temperature, however, the teaching is applicable all the same as the synthesis of the reaction can be determined by one of ordinary skill in the art so long as the general components needed of the reaction are taught, which Lindberg as modified teaches. 
Through the combination of references, Lindberg as modified teaches:the oxide reactant comprises aluminum oxide (see Lindberg, col. 6, lines 56-60) and the polymer reactant comprises a carbon-containing polymer (Martin, Abstract); or the oxide reactant 

Regarding claim 15, Lindberg as modified teaches the method according to Claim 14, wherein the oxide and polymer reactants are selected to absorb heat from a heat source (see Lindberg, col. 6, lines 4-10, “Aerodynamic heating” refers to outside air contacting the system) external to the container (see Lindberg, col. 1, lines 26-27).

Regarding claim 16, Lindberg as modified teaches the method according to Claim 15, wherein the oxide and polymer reactants are positioned between the heat source and the at least one thermally-sensitive component (see Lindberg, Fig. 1, through the combination with Hayes the thermally sensitive hardware of Lindberg would substitute for the electronic component of Hayes).

Regarding claim 17, Lindberg as modified teaches the method according to Claim 16, wherein the heat source is an exterior surface of a vehicle (see Lindberg, col. 1, lines 10-15) within which the container is mounted, and wherein the exterior surface experiences frictional heating due to travel through atmospheric gases (see Lindberg, col. 1, lines 26-27, see col. 6, lines 4-10, “Aerodynamic heating” refers to outside air contacting the system).

Regarding claim 18, Lindberg as modified teaches the method according to Claim 14, but does not explicitly disclose that the oxide and polymer reactants are selected to absorb heat of at least 5 kilojoules per gram (kJ/g) during the solid-solid endothermic chemical reaction. However, the claimed rate of heat transfer is merely a result-effective variable, the general 

Regarding claim 20, Lindberg as modified teaches the method according to Claim 14, further comprising providing at least one of insulation material (see Lindberg, 82, Fig. 1, col. 5, lines 29-32) and a heat dissipation structure (see Lindberg, 83) for the container

Regarding claim 23, Lindberg as modified teaches the system of Claim 1, wherein the endothermic chemical reaction produces reaction products that include atoms from the oxide reactant and atoms from the polymer reactant (the Examiner notes that a chemical reaction produces products that have the atoms of the reactants, this is shown for example by Martin in col. 3, lines 25-40 which shows 3 different chemical reactions, further the Examiner notes that this citation is not made to map the to the claimed endothermic reaction but to merely give an example as to why the references teach the claimed limitation). -6- 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Martin and Tanaka, further in view of McAlister (US 2011/0048374 – previously cited)

Regarding claim 10, Lindberg as modified teaches the system according to Claim 8, but does not teach that the oxide reactant comprises titanium oxide and the polymer reactant comprises the boron- containing polymer. However, the modification to use an oxide reactant which comprises titanium oxide would be obvious to one of ordinary skill in the art to provide to Lindberg as modified, prior to the effective filing date, as Lindberg as modified already teaches the use of an oxide reactant, thus making the modification obvious to try in order to assess the benefits in heat transfer on the system through the use of titanium oxide. 
McAlister teaches that carbon and boron polymers can be utilized for various benefits, such as friction reduction, corrosion protection, and heat transfer (see McAlister, paragraph [0248]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg with the teaching of a reactant selected from carbon and boron containing polymer, as taught by McAlister, in order to utilize their various benefits, such as friction reduction, corrosion protection, and heat transfer (see McAlister, paragraph [0248]).

Regarding claim 19, Lindberg as modified teaches the method according to Claim 18, wherein the oxide reactant comprises titanium oxide and the polymer reactant comprises the boron- containing polymer. However, the modification to use an oxide reactant which comprises titanium oxide would be obvious to one of ordinary skill in the art to provide to Lindberg as modified, prior to the effective filing date, as Lindberg as modified already teaches the use of an 
McAlister teaches that carbon and boron polymers can be utilized for various benefits, such as friction reduction, corrosion protection, and heat transfer (see McAlister, paragraph [0248]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg with the teaching of a reactant selected from carbon and boron containing polymer, as taught by McAlister, in order to utilize their various benefits, such as friction reduction, corrosion protection, and heat transfer (see McAlister, paragraph [0248]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Martin and Tanaka, further in view of Daggupati (US 2015/0361362 – previously cited).

	Regarding claim 21, Lindberg as modified teaches the system of claim 1, but does not teach the polymer reactant is impregnated with the oxide reactant in particulate form. Daggupati teaches an alkali metal catalyst which can be selected as an oxide (see Daggupati, paragraph [0059] which notes the metal catalyst can be potassium hydroxide) is impregnated onto a solid particulate for an endothermic reaction (see Daggupati, paragraph [0038]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the teaching of impregnating an oxide reactant into a solid particulate for an endothermic reaction to Lindberg as modified, as taught by Daggupati, in order to assess how the impregnation of the reactants can alter the effectiveness of the endothermic reaction. 

Regarding claim 22, Lindberg as modified teaches the system of claim 1, but does not teach the polymer reactant is interspersed within the oxide reactant in particulate form. Daggupati teaches an alkali metal catalyst which can be selected as an oxide (see Daggupati, paragraph [0059] which notes the metal catalyst can be potassium hydroxide) is impregnated onto a solid particulate for an endothermic reaction (see Daggupati, paragraph [0038], further the Examiner notes that the impregnated oxide is interspersed within the particulate based on the definition of impregnate). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the teaching of impregnating/interspersing an oxide reactant into a solid particulate for an endothermic reaction to Lindberg as modified, as taught by Daggupati, in order to assess how the impregnation of the reactants can alter the effectiveness of the endothermic reaction. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Lindberg (US 3,267,857) in view of Martin (US 5,212,944), further in view of Tanaka (US 2009/0270260). 
The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
an insulation layer surrounding the thermally-sensitive component; wherein the oxide reactant and the polymer reactant completely fill a space between the insulation layer and the 
Lindberg as modified teaches the general structure of the claimed invention but lacks a teaching regarding the reactants completely filling a space between the insulation layer and the container, and wherein a gaseous product of the endothermic chemical reaction is retained within the container. Rubin teahces a refrigerating unit with an insulating layer disposed between an inner and outer casing of a container (Rubin, Title, see 11 between 10 and 12 in Fig. 3, col. 3, lines 15-20), but lacks the specifics regarding the gaseous product and the reactants completely filling the space between the insulation layer and the container.
Thus, the modification would not be obvious, and the claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9/11/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on pages 10-11 of Applicant Remarks, the Examiner respectfully disagrees. Applicant asserts that Lindberg does not disclose an oxide and polymer reactant. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763